DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that McDevitt and Chen failed to teach “wherein a plurality of guiding channels are disposed between and collaboratively defined by the at least one actuating device and the carrier, wherein the plurality of guiding channels are disposed on a periphery of the at least one actuating device and each guiding channel has one end directly connected with the second chamber" as recited in amended Claim 1.
Examiner respectfully disagrees. McDevitt teaches a second chamber (Fig.34, 844) is formed between the at least one actuating device and the carrier ((As shown in the reproduced Fig.34, the second chamber 844 is between the actuating device 846 and the carrier), wherein a plurality of guiding channels are disposed between and collaboratively defined by the at least one actuating device and the carrier (As shown in the reproduced Fig. 34 of McDevitt, the guiding channels are below the pump 846 and above both the supporting member 840 and the carrier. Therefore, in McDevitt, the guiding channels are between the at least one actuating device 846 and the carrier), wherein the plurality of guiding channels are disposed on a periphery of the at least one .


    PNG
    media_image1.png
    552
    833
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (U.S. Publication No. 20020160363) in view of Chen et al. (U.S. Publication No. 20160076530).
Regarding claim 1, McDevitt teaches an actuating and sensing module, comprising: at least one sensor (Fig.34, 848); a carrier (As shown in the reproduced Fig.34); and at least one actuating device (Fig.34, 846) disposed on a side of the at least one sensor (Fig.34, 848), wherein a second chamber (Fig.34, 844) is formed between the at least one actuating device and the carrier ((As shown in the reproduced Fig.34, the second chamber 844 is between the actuating device 846 and the carrier), wherein a plurality of guiding channels are disposed between and collaboratively defined by the at least one actuating device and the carrier (As shown in the reproduced Fig. 34 of McDevitt, the guiding channels are below the pump 846 and above both the supporting member 840 and the carrier. Therefore, in McDevitt, the guiding channels are between the at least one actuating device 846 and the carrier), wherein the plurality of guiding channels are disposed on a periphery of the at least one actuating device (As shown in the reproduced Fig. 34 of McDevitt, the plurality of guiding channels are on the side of the actuating device 846) and each guiding channel has one end directly connected with the second chamber (As shown in the reproduced Fig. 34 of McDevitt, each channel is directly connected to the second chamber 844), and the fluid is discharged from the plurality of guiding channels (As shown in the reproduced Fig. 34 of McDevitt), wherein the at least one sensor and the at least one actuating device are installed and integrated on the carrier (Paragraph 130), and at least one sensor (Fig.34, 
McDevitt is silent about wherein the at least one actuating device comprising a fluid inlet plate, a resonance plate and a piezoelectric actuator, wherein the fluid inlet plate, the resonance plate and the piezoelectric actuator are sequentially stacked, and the fluid is fed into the fluid inlet plate of the at least one actuating device.
Chen teaches wherein the at least one actuating device comprise a fluid inlet plate (Fig.1, 12), a resonance plate (Fig.1, 13) and a piezoelectric actuator (Fig.1, 14), and the fluid inlet plate, the resonance plate and the piezoelectric actuator are sequentially stacked (As shown in Fig.1), and the fluid is fed into the fluid inlet plate (Fig.1, 12) of the at least one actuating device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.
Regarding claim 2, McDevitt teaches wherein the fluid is a gas (Paragraph 16).
Regarding claim 3, McDevitt teaches wherein the fluid is a liquid (Paragraph 16).

Regarding claim 5, McDevitt teaches wherein the actuating device comprises a fluid actuating device (Paragraphs 253-254).
Regarding claim 7, McDevitt teaches wherein the carrier is a substrate, and an array of the sensor and the fluid actuating device is installed on the carrier (Paragraph 127).
Regarding claim 8, McDevitt teaches wherein the carrier is an application-specific integrated circuit, and the sensor and the fluid actuating device are packaged on the application-specific integrated circuit (Fig.79B and Paragraphs 582 and 533).
Regarding claim 9, McDevitt teaches wherein the carrier is a system on chip, and the sensor and the fluid actuating device are packaged on the system on chip (Paragraphs 183, 281 and 533).
Regarding claim 10, McDevitt teaches wherein the sensor comprises a gas sensor or a liquid sensor (Paragraph 16).
Regarding claim 11, McDevitt teaches wherein the sensor comprises at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor and a carbon dioxide sensor (Paragraph 509).
Regarding claim 12, McDevitt teaches wherein the sensor comprises at least one selected from the group consisting of a temperature sensor, a liquid sensor and a humidity sensor (Paragraph 16).

Regarding claim 14, McDevitt teaches wherein the sensor comprises a particulate sensor (Paragraphs 15 and 509).
Regarding claim 15, McDevitt teaches wherein the sensor comprises a volatile organic compound sensor (Paragraphs 6 and 508).
Regarding claim 16, McDevitt teaches wherein the fluid actuating device is a micro-electro-mechanical system (MEMS) pump (Paragraph 248 and claim 61).
Regarding claim 17, McDevitt teaches wherein the fluid actuating device is piezoelectric pump (Paragraph 248 and claim 61)
Regarding claim 18, McDevitt teaches all the features of claim 18 as outlined above, McDevitt is silent about wherein the fluid actuating device comprises: the fluid inlet plate having at least one inlet, at least one convergence channel and the central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in, and the at least one convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity;  the resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture;  and the piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along 
Chen teaches wherein the fluid actuating device comprises: the fluid inlet plate having at least one inlet, at least one convergence channel and the central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in, and the at least one convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity;  the resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture;  and the piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate (Figs.5A-5E and paragraphs 32-37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.

Chen teaches wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate;  and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration (Figs.5A-5E and paragraphs 32-37).

Regarding claim 20, McDevitt teaches all the features of claim 19 as outlined above, McDevitt is silent about wherein the suspension plate is a square suspension plate with a bulge, wherein the fluid actuating device further comprises a conducting plate, a first insulation plate and a second insulation plate, wherein the fluid inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked on each other sequentially.
Chen teaches wherein the suspension plate is a square suspension plate with a bulge, wherein the fluid actuating device further comprises a conducting plate, a first insulation plate and a second insulation plate, wherein the fluid inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked on each other sequentially (Figs.1A-2B and paragraphs 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIN Y ZHONG/Primary Examiner, Art Unit 2861